

FOURTH AMENDMENT TO DATACENTER LEASE


        THIS FOURTH AMENDMENT TO DATACENTER LEASE (this “Fourth Amendment”) is
made and entered into as of (but not necessarily on) the latest date of
execution shown on the signature page hereto (the “4A Effective Date”), by and
between DIGITAL 55 MIDDLESEX, LLC, a Delaware limited liability company
(“Landlord”), and CONSTANT CONTACT, INC., a Delaware corporation (“Tenant”).


W I T N E S S E T H:


        WHEREAS, Landlord and Tenant have heretofore entered into that certain
Datacenter Lease dated January 1, 2011 (the “Original Lease”), as amended by
that certain First Amendment to Datacenter Lease dated May 11, 2012 (“1A”), that
certain Second Amendment to Datacenter Lease dated February 26, 2016 (“2A”), and
that certain Third Amendment to Datacenter Lease dated August 7, 2017 (“3A”; the
Original Lease, as amended by 1A, 2A and 3A the “TKD Lease”), covering (i)
certain pathway rights (the “Pathways”) and (ii) two (2) separately demised
spaces, consisting of (a) approximately 2,000 square feet of space, known as
Suite 409, and (b) approximately 2,425 square feet of space, known as Suite 418A
(collectively, the “Premises”), in that certain building (the “Building”)
located at 55 Middlesex Turnpike, Bedford, Massachusetts;


WHEREAS, Landlord and Tenant entered into that certain Office Space Rider dated
May 11, 2012 (the “OS Rider”; together with the TKD Lease, collectively, the
“Lease”), which supplements the TKD Lease, covering approximately 135 square
feet of office space in Suite 317 of the Building (the “OS Tenant Space”);


        WHEREAS, each capitalized term or phrase used in this Fourth Amendment
shall have the same meaning as the meaning ascribed to such term or phrase in
the Lease unless expressly otherwise defined in this Fourth Amendment;


        WHEREAS, Landlord and Tenant desire to further modify the terms of the
Lease in accordance with the terms and conditions herein provided.


        NOW, THEREFORE, for and in consideration of good and valuable
consideration paid by each party hereto to the other, the receipt and
sufficiency of which are hereby mutually acknowledged, Landlord and Tenant
hereby agree as follows:


        1. Suite 409 Extension Term.


         A. Currently, the portion of the Premises located in Suite 409 of the
Building is scheduled to be surrendered to Landlord on June 30, 2020.
Notwithstanding anything in the Lease to the contrary, effective as of and from
and after the 4A Effective Date, the Term of the Lease, as it relates to Suite
409, shall be extended for a period of twelve (12) calendar months



--------------------------------------------------------------------------------



(the “4A Suite 409 Extended Term”), commencing July 1, 2020 and expiring June
30, 2021 (the “4A Suite 409 Amended Surrender Date”).


         B. Notwithstanding anything in the Lease to the contrary, Tenant agrees
to surrender Suite 409 to Landlord no later than the 4A Suite 409 Amended
Surrender Date, and acknowledges and agrees that the terms and conditions stated
in Sections 1.A and 1.B of 2A shall apply in connection with such surrender, the
same as if the 4A Suite 409 Amended Surrender Date was the Suite 409 Surrender
Date (as defined in Section 1.A of 2A). For the avoidance of doubt, all
references in the Lease to the Suite 409 Surrender Date shall be deemed to refer
to the 4A Suite 409 Amended Surrender Date. For the avoidance of doubt, Section
2.C of 2A was deleted in its entirety as of the 3A Effective Date and is of no
further force or effect.


        2. Base Rent. Currently, Base Rent under the Lease is as set forth in
Section 4 of 2A and Section 2 of 3A and the parties acknowledge and agree that
Tenant shall continue to pay such Base Rent during the remainder of the Term of
the Lease. Notwithstanding the foregoing and anything in the Lease to the
contrary, Tenant agrees to pay Base Rent, as it relates to Suite 409, during the
4A Suite 409 Extended Term (the “4A Suite 409 Extended Term Base Rent”),
according to the following schedule:

Period4A Suite 409 Extended Term Base RentJuly 1, 2020 – June 30,
2021$38,897.59/month

3. Tenant Estoppel. Tenant hereby (a) acknowledges, to the best of Tenant’s
knowledge, that Landlord is not in default under the Lease as of the date this
Fourth Amendment is executed by Tenant, and (b) confirms, to the best of
Tenant’s knowledge, that, as of the date this Fourth Amendment is executed by
Tenant, Landlord has no outstanding obligations with respect to the Tenant Space
that would, with the passage of time, the giving of notice, or both, result in
Landlord being in default under the Lease.


        4. Commissions. Tenant represents that it has dealt with no broker,
agent or other person in connection with this Fourth Amendment and that no
broker, agent or other person brought about this Fourth Amendment. Tenant shall
indemnify and hold Landlord harmless from and against any and all claims,
losses, costs or expenses (including attorneys’ fees and expenses) by any
broker, agent or other person claiming a commission or other form of
compensation by virtue of having dealt with Tenant with regard to the
transaction contemplated by this Fourth Amendment. The provisions of this
paragraph shall survive the expiration of the Term of the Lease or any renewal
or extension thereof.


        5. Confidentiality. Notwithstanding anything to the contrary contained
in the Lease, each party agrees that the terms and provisions of this Fourth
Amendment are confidential and constitute proprietary information of the parties
and shall be governed by Section 17.19 of the Lease as though the terms hereof
were originally part of the Lease.


6. Miscellaneous.





--------------------------------------------------------------------------------



         A. In the event that the terms of the Lease conflict or are
inconsistent with those of this Fourth Amendment, the terms of this Fourth
Amendment shall govern.


         B. The Lease is hereby amended as and where necessary, even though not
specifically referred to herein, in order to give effect to the terms of this
Fourth Amendment. Except as amended by this Fourth Amendment, the terms of the
Lease shall remain in full force and effect.


         C. Submission of this Fourth Amendment for examination does not
constitute an offer, right of first refusal, reservation of, or option for any
premises in the Building. This Fourth Amendment shall become effective only upon
execution and delivery by both Landlord and Tenant.


         D. This Fourth Amendment may be executed simultaneously in two or more
counterparts each of which shall be deemed an original, but all of which shall
constitute one and the same Fourth Amendment. Landlord and Tenant agree that the
execution of this Fourth Amendment by electronic means (including by use of
DocuSign (or similar) and/or by use of digital signatures) and/or the delivery
of an executed copy of this Fourth Amendment by facsimile or e-mail shall be
legal and binding and shall have the same full force and effect as if an
original executed copy of this Fourth Amendment had been delivered.


         E. Each of Landlord and Tenant represents to the other party that the
person executing this Fourth Amendment on its behalf is duly authorized to
execute and deliver this Fourth Amendment pursuant to its respective by-laws,
operating agreement, resolution or other legally sufficient authority. Further,
each party represents to the other party that (i) if it is a partnership, the
undersigned are all of its general partners, (ii) it has been validly formed or
incorporated, (iii) it is duly qualified to do business in the state in which
the Building is located, and (iv) this Fourth Amendment is being executed on its
behalf and for its benefit.


[SIGNATURE PAGE TO FOLLOW]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have caused this Fourth Amendment to be
executed on the respective dates set forth below, to be effective as of the 4A
Effective Date.


LANDLORD:


DIGITAL 55 MIDDLESEX, LLC,
a Delaware limited liability company


By: Digital Realty Trust, L.P., its manager


By: Digital Realty Trust, Inc., its general partner


By: /s/ David Lucey
Name: David Lucey
Title: Vice President, Portfolio Management Group


Date: June 16, 2020




TENANT:


CONSTANT CONTACT, INC.
a Delaware corporation


By: /s/ Aaron Bruneau
Name: Aaron Bruneau
Its: VP, Technical Operations


Date: June 16, 2020

